DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 4/12/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004279983 A (SEKI TOSHIHISA) in view of JP 2017508839 A (839).

    PNG
    media_image1.png
    225
    480
    media_image1.png
    Greyscale

Per claim 1. Seki teaches a liquid crystal panel comprising: a first substrate [2]; a second substrate opposed to the first substrate [12]; a sealing member bonding the first substrate and the second substrate [18] and containing an acrylic resin [see paragraph 0006, The sealing material 18 is formed by screen printing or the like using a thermosetting epoxy resin, a photo-curing acrylic resin, or the like]; and a liquid crystal layer containing a macromolecular compound and being sealed between the first substrate and the second substrate by the sealing member [see PDLC layer 17].  Seki lacks the sealing member containing a thermal radical polymerization initiator and the thermal radical polymerization initiator having a ten-hour half-life temperature of 95o or lower.  However, 839’s abstract teaches a “curable resin composition for liquid crystal sealing includes a maleimide resin, an epoxy resin, a thermal free radical initiator, and a latent epoxy curing agent.”  839 further teaches the “thermal free radical initiator has a half-life of 10 hours (10h T1 / 2) at a temperature of 30-80 ° C, more preferably 10h T1 / 2 at a temperature of 40-70 ° C, wherein 10h T1 The temperature of / 2 is defined as the temperature at which the thermal free radical initiator is decomposed to half of the thermal free radical initiator originally present after 10 hours.”  The stated benefit is “excellent adhesive strength and high reliability”.  The courts have overlapping ranges to be at least obvious.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine 839 with Seki.  
Seki in view of 839 teaches the liquid crystal layer is a scattering liquid crystal layer which scatters light [PDLC is used].  
Seki in view of 839 teaches the sealing member further contains epoxy resin and a thermosetting agent, and a reaction initiation temperature of the thermosetting agent is higher than the ten-hour half- life temperature of the thermal radical polymerization initiator [see specification the “latent epoxy curing agent having a melting point of 50 ° C. to 110 ° C.”]  
Seki in view of 839 the sealing member further contains epoxy acrylate and a thermosetting agent [see Seki’s paragraph 0006, acrylate is used].  
Seki lacks, but common knowledge teaches, the liquid crystal layer further contains a polymerization inhibitor.  The expected benefit would have been improving the heat resistance of a cured product of the resin composition.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Seki in view of 839 teaches the ten-hour half-life temperature of the thermal radical polymerization initiator is 400C or higher and 800C or lower [see specification “a temperature of 30-80 ° C, more preferably 10h T1 / 2 at a temperature of 40-70 ° C.”], but does not teach the polymerization initiator being a photo initiator instead of thermal initiator.  However, it was common knowledge to use a photo curing sealant and within in the art photo curing sealants and thermal curing sealant art considered art recognized equivalents.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.      
Per claim 5, Seki in view 839 teaches the liquid crystal panel of claim 4, wherein the reaction initiation temperature of the thermosetting agent is higher than the ten-hour half- life temperature of the thermal radical polymerization initiator by 15o C or more [110 degrees C is at least 15 degrees C higher than the thermal radical temperature].  
Per claim 6, Seki in view of 839 teaches the liquid crystal panel of claim 1, wherein the thermosetting agent is an amine-based thermosetting agent [melamine is used].  
Per claim 7, Seki in view of 839 teaches the liquid crystal panel of claim 1, wherein the sealing member further contains epoxy resin and a thermosetting agent, and a reaction initiation temperature of the thermosetting agent is 50°C or higher [see 839’s abstract teaches a “curable resin composition for liquid crystal sealing includes a maleimide resin, an epoxy resin, a thermal free radical initiator, and a latent epoxy curing agent.”]  
Per claim 9, Seki in view of 839 teaches the liquid crystal panel of claim 1, further comprising: a light source which applies light to a side surface of the first substrate or the second substrate [see paragraph 0006, “a photo-curing acrylic resin” thus inherently require a light source.]  
Per claims 10-12, Seki in view of 839 teaches the liquid crystal panel of claim 1.  Seki lacks, but common knowledge teaches, a first protrusion protruding from one of the first substrate and the second substrate toward the other, wherein a first end of the sealing member on the liquid crystal layer side is overlaid on the first protrusion in planar view; a second protrusion protruding from one of the first substrate and the second substrate toward the other, wherein a second end on a side opposite to the first end of the sealing member is overlaid on the second protrusion in planar view; and a third protrusion opposed to the first protrusion at a position between the first substrate and the second substrate, wherein a protrusion amount of the third protrusion is larger than a gap between the third protrusion and the first protrusion.  Improved adhesion between the substrate and sealant would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claims 14 and 15, Seki in view of 839 teaches the liquid crystal panel of claim 1, wherein a content of the thermal radical polymerization initiator in the sealing member is 0.1 parts by weight or more relative to 100 parts by weight of a thermosetting resin containing the acrylic resin; and wherein a content of the thermal radical polymerization initiator in the sealing member is 30 parts by weight or less relative to 100 parts by weight of a thermosetting resin containing the acrylic resin.  [see 839’s specification, “In order to balance the reactivity and viscosity stability of the composition, the level of thermal free radical initiator in the curable resin composition is preferably 0.01% to 5% by weight”].  It was a matter of routine skill to include a content of the thermal radical polymerization initiator in the sealing member that is 30 parts by weight or less relative to 100 parts by weight of a thermosetting resin containing the acrylic resin.  Furthermore, the courts have held overlapping ranges to be at least obvious.  Improved adhesion would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 16, Seki in view of 839 teaches the liquid crystal panel of claim 1, wherein 20the sealing member has a seamless and continuous annular shape [see figure 1].
Per claim 17, Seki in view of 839 teaches the liquid crystal panel of claim 1.  Seki lacks, but common knowledge teaches, wherein the first substrate comprises a plurality of switching elements arranged inside the sealing member, and a driver controlling the plurality of switching elements, the driver is overlaid on the sealing member in planar view, and a width of a region where the driver and the sealing member are overlaid is 50% or more of a width of the driver.  Improved resolution and forming a compact display would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 18, Seki in view of 839 teaches an electro-optical device comprising: the liquid crystal panel of claim 1, wherein one side of the liquid crystal panel is visually recognizable from the other side thereof [see paragraph 0002, “polymer-dispersed liquid crystals have been used for applications such as displays, light control glasses, and watches. This polymer-dispersed liquid crystal is composed of 0.5 to several μm fine liquid crystal particles dispersed in a polymer material. Between the light transmission state (transparent) and the light scattering state (white turbidity) depending on the presence or absence of an electric field. Change.”]  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive. 
	Applicant argues that “the Office asserts that common knowledge teaches the features by stating that "[t]he expected benefit would have been improving the heat resistance of a cured product of the resin composition" (see, page 6 of the Office Action). Applicant respectfully disagrees the assertion.”
According to MPEP 2144.03(c), “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art [emphasis added].” Merely stating Applicant disagrees is insufficient according to MPEP 2144,03(c). 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871